Title: To George Washington from Clement Biddle, 19 April 1785
From: Biddle, Clement
To: Washington, George



Dear General
Philad[elphi]a April 19. 1785

Since my last I paid Mr Claypoole your account for Advertisements for which the receipt is enclosed—he again assures me the papers have been Constantly sent & their miscarriage must be owing to the post Office.
I wrote to a Gentleman at New York to pay Mr Boudinots Account at Elizabeth Town.
I hope the last Grass seed by Capt. McClean has come safe to hand. I could not procure any of the other Kind of seed tho’ the different Collectors of seeds, here promised if any came in to let me have it—Major Storey has not yet Opend his Office. I am with the greatest respect Your Excellencys Mo: Obedt & very hume sert

Clement Biddle


Mr Claypoole could not make out the Account for the papers but will soon furnish it.

